Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Status of the claims
Claims 1, 8, 16, 18 is/are amended.  Currently claims 1-21 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "a plurality of inlet conduits"  and depends on claim 8 which has been amended to include recitations of conduits.  It is not clear if these are the same or additional conduits.  Based on Specification and/or Drawings, it appears that they are the same conduits mentioned in claim 8 and are thus examined as such.
Claim 14 recites the limitation "a manifold"  and depends on claim 8 which has been amended to include recitations of manifold.  It is not clear if these are the same or additional manifold.  Based on Specification and/or Drawings, it appears that it is the same manifold mentioned in claim 8 and are thus examined as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..


Claim(s) 8-17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Myers (2017/0145961).
Regarding claim 8, Myers discloses dual-inlet system for refilling a high-pressure fluid storage tank, the system comprising: a high-pressure fluid storage tank (left most 24 in Fig 8) including a main body section 24 and defining an interior for storing a high-pressure fluid; a compressed fluid receptacle (56 Port 1A) configured for receiving a high-pressure fluid from a supply source; a first inlet assembly 54a and a second inlet assembly 54b, each inlet assembly configured to provide fluid communication between the compressed fluid receptacle and the interior of the storage tank, such that the high-pressure fluid can travel through the compressed fluid receptacle to enter from an exterior of the storage tank into the interior of the storage tank simultaneously through each inlet assembly; a single manifold (52,52 and left most 57 connecting to 56) connected between the receptacle (56 Port 1A) and the storage tank: a first inlet conduit (top portion of 44 from 54a to branching out at 57) extending from the single manifold (52,52 and left most 57 connecting to 56) directly to the first inlet assembly 54a; and a second inlet conduit (bottom portion of 44 from 54b to branching out at 57) separate from the first inlet conduit and extending from the single manifold (52,52 and left most 57 connecting to 56) directly to the second inlet assembly 54b.
As to claim 9, the storage tank (24) comprises a first domed end portion and a second domed end portion disposed at opposite portions of the main body section that cooperate to define the interior, wherein the first inlet assembly (54a) is located at the first domed end portion, and the second inlet assembly (54b) is located at the second domed end portion (see, for example, figures 4a, 4b 4c above).  
As to claim 10, each inlet assembly comprises a tank valve (42) disposed within a boss (38), with each tank valve configured to direct fluid communication between the compressed fluid receptacle (not depicted, but inherent to Myers) and the interior of the storage tank (24).  
As to claim 11, plurality of inlet conduits (explained above in claim 8 rejection) providing fluid communication between the compressed fluid receptacle (1A) and the respective tank valves (42) of the first and second inlet assemblies (54a, 54b; figures 4a, 4b, 4c).  
As to claims 12 and 13, each of the plurality of inlet conduits (44) is shaped and sized in order to provide the high-pressure fluid into the interior of the storage tank at substantially the same flow rate (note the symmetry of the inlet conduits as depicted, for example, in figures 4a, 4b and 4c above) and each of the plurality of inlet conduits (44) is provided with the same length and width dimensions (note the symmetry of the inlet conduits as depicted, for example, in figures 4a, 4b and 4c above) .
As to claim 14, manifold (52,52 and left most 57 connecting to 56) is disposed between the compressed fluid receptacle (1A) and at least one of the first and second inlet assemblies, wherein the manifold permits a flow of the high-pressure fluid through the inlet assemblies and into the interior of the storage tank at substantially the same flow rate (see figure 8 above).
As to claim 15, Myers shows further two compressed fluid receptacles 1B,2B, each compressed fluid receptacle being in fluid communication with both of the first and second inlet.
As to claims 16 and 17, Myers (Fig 8) discloses a vehicle comprising the dual-inlet system for refilling a high-pressure fluid storage tank comprising two tanks (left most two tanks in Fig 8), each storage tank including: a main body section and defining an interior for storing a high-pressure fluid; and a first inlet assembly 54a and a second inlet assembly 54b, each inlet assembly configured to provide fluid communication between the compressed fluid receptacle 1A and the interior of the respective storage tank simultaneously through each inlet assembly.
Allowable Subject Matter
Claims 1-7, 18-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose flow control valve at  the first inlet assembly, with no flow control valve at the second inlet assembly in combination with other limitations of claims 1 or 18.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive regarding claim 8.
 Applicant’s arguments that “single manifold connected between the receptacle and the storage tank” are not persuasive since Examiner has identified a single manifold (52,52 and left most 57 connecting to 56) connected between the receptacle (56 Port 1A) and the storage tank: a first inlet conduit (top portion of 44 from 54a to branching out at 57) extending from the single manifold (52,52 and left most 57 connecting to 56) directly to the first inlet assembly 54a; and a second inlet conduit (bottom portion of 44 from 54b to branching out at 57) separate from the first inlet conduit and extending from the single manifold (52,52 and left most 57 connecting to 56) directly to the second inlet assembly 54b.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki (5701928) and Knight (20190226642), Fig 2, discloses cylinders with inlets at both ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753